Ex-99.d.8 Scout Funds, on behalf of Scout Equity Opportunity Fund Fee Waiver and Expense Assumption Agreement THIS AGREEMENT is made by and between Scout Funds, a Delaware statutory trust (the “Trust”), on behalf of its Scout Equity Opportunity Fund series (the “Fund”), and Scout Investments, Inc., a Missouri corporation (the “Advisor”). The Advisor hereby agrees to waive all or a portion of its advisory fees, and, if necessary, to assume certain other expenses (to the extent permitted by the Internal Revenue Code of 1986, as amended) of the Fund, to the extent necessary so that the Fund’s total annual operating expenses (excluding any Acquired Fund Fees and Expenses (as defined in Form N-1A), taxes, interest, brokerage fees and non-routine expenses) (“Expenses”) do not exceed 1.10% of average daily net assets of the Fund. The Trust, on behalf of the Fund, agrees to repay the Advisor any fees previously waived or expenses previously assumed for the Fund in later periods; provided, however, that the repayment shall be payable only to the extent that it (1) can be made during the three years following the end of the fiscal year in which the Advisor waived fees or assumed expenses for the Fund under this Agreement, and (2) can be repaid without causing the Expenses of the Fund to exceed any applicable fee waiver or expense limitation agreement that was in place for the Fund at the time the fees were waived or expenses were assumed.The Trust agrees to furnish or otherwise make available to the Advisor such copies of its financial statements, reports, and other information relating to its business and affairs as the Advisor may, at any time or from time to time, reasonably request in connection with this Agreement. This Agreement shall begin on October 31, 2014, shall continue in effect until October 30, 2015 for the Fund, and shall continue in effect from year to year thereafter, unless and until terminated as described below.The Advisor may terminate the Agreement with respect to the Fund at the expiration of any one-year period, by notifying the Fund, at least thirty days (30) prior to the end of the one-year period for the Fund, of its intention to terminate the Agreement.This Agreement may also be terminated with respect to the Fund by the Fund’s Board of Trustees, if the Board consents to a revision or termination as being in the best interests of the Fund. This Agreement may not be assigned by the Advisor without the prior consent of the Trust.This Agreement shall automatically terminate upon the termination of the Advisory Agreement or in the event of merger, reorganization or liquidation of the Fund. The parties hereto have caused this Agreement to be executed on the28th day of October, 2014 to be effective on the date set forth above. SCOUT FUNDS By: /s/Andrew J. Iseman Name and Title: Andrew J. Iseman, President SCOUT INVESTMENTS, INC. By: /s/Andrew J. Iseman Name and Title: Andrew J. Iseman, CEO
